                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  NICHOLLE VANNUCCI, et al.,                          Case No. 18-cv-01955-VC
                  Plaintiffs,
                                                      ORDER STAYING LITIGATION
           v.

  COUNTY OF SONOMA, et al.,
                  Defendants.


       This case began in March of 2018, when the plaintiffs sought a temporary restraining

order to prevent the closure of a homeless encampment in Santa Rosa, CA. The Court denied that

request, but noted that future enforcement actions against homeless people in Sonoma County

might be restricted by the absence of adequate shelter. See Drake v. Cty. of Sonoma, 304 F.

Supp. 3d 856, 857-58 (N.D. Cal. 2018).

       In an effort to pursue policy solutions to the claims underlying this lawsuit, assess the

viability of a permanent settlement, and await possible clarification of the law in this area, the
parties have stipulated to the preliminary injunction filed in conjunction with this order. The

injunction governs certain enforcement actions against homeless people, the storage of their

belongings, and the process for providing accommodations to people with disabilities in

homeless shelters.

       The preliminary injunction will be in effect from August 12, 2019, to June 30, 2020, and

litigation is stayed until the termination of the injunction. Unless the parties reach a final
settlement agreement while this injunction is in place, the stay will then be lifted and the
plaintiffs’ claims will be litigated.

        The Court commends both sides on their hard work and good faith, which have resulted

in a framework that could be of great benefit to the community and has the potential to serve as a

model for resolution of similar disputes in other jurisdictions.

        IT IS SO ORDERED.

Dated: July 12, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  2
